Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter. 
Claim 27 recites "a body direction estimating program that allows a computer to excecute:" which is not embodied on a non-transitory. 
The program as claimed software program is directed to signal per se that is not capable of causing functional change in the computer and therefore is not statutory. See e.g., Warmerdam, 33 F.3d at 1361,31 USPQ2d at 1760 (claim to data structure per se held nonstatutory) (also see MPEP 2106). Such claimed computer programs or data structures do not define any structural and functional interrelationships between the data structure and other by claimed aspects of the invention which permit the data structure’s functionality to be realized. 
Further the recited "body direction estimating program" is not embodied on a non-transitory computer media which includes executable codes/instructions when executed by a computer process to perform the functions as recited in the body of claim 27. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010. 

Allowable Subject Matter
Claims 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Matsumoto et al. (USPAP. 20090116766) discloses a system that enables a user to visually compare the effects of one or more clothing sets in front of a mirror. During operation, the system detects and stores images of a user wearing a piece of clothing in front of mirror. Similar stored poses from either the user or from members of the user's social network can be retrieved later to compare the effects of the current piece of clothing to the retrieved clothing. The poses are then displayed in close proximity to the mirror so that the user can visually compare the effects. Displaying multiple such poses in sequence and in fast response to changes in the user's orientation creates the effect that the system is tracking the user's movements and presenting poses that are substantially synchronized to the user's movements. Matsumoto further discloses that the system finds a best-fitting ellipse to the top-view body contour and determines a front side of the best-fitting ellipse (Abstract; Pars. 20 and 32-39).
Matsuda et al. (USPAP. 20090167857) discloses an individual detector that comprises a range image sensor and an object detection stage. The range image sensor is disposed to face a detection area and generates a range image. When one or more physical objects exist in said area, each image element of the range image includes each distance value up to the one or more 
Yamada et al. (USPN. 5335066) discloses movable optical parts included in an ellipsometer are omitted to increase the measurement speed and maintain constant, high measurement precision in film thickness measurement processing. A beam is radiated from a light source section onto a measurement target. A reflected beam having an elliptically polarized beam reflected by the measurement target is divided into four light components polarized in different directions. The optical intensities of the respective polarized light components are detected. Of the four detected optical intensities, one having the minimum value is omitted, and ellipsometric parameters .psi. and .DELTA. are calculated by using the remaining three optical intensities having the largest values. The ellipsometer comprises only stationary optical parts without using any movable optical parts. The polarization directions of the respective polarized light components, from which four optical intensities are obtained, are set at angles of 90.degree., 0.degree., +45.degree., and -45.degree. with respect to a reference direction. A composite beam splitter is used to extract the four polarized light components (Abstract cols 9 and 10).
Regarding claim 12, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "an ellipse selection unit for selecting an ellipse for estimation of a direction of the target based on a positional relationship among the plurality of approximate ellipses, if any, calculated by the ellipse calculation unit; and a body 
Claims 13-26 depend from allowed claim 12 and therefore are also allowed. 
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. set forth in this Office action.
Regarding claim 27, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an ellipse selection function for selecting an ellipse for estimating a direction of the target based on a positional relationship among the plurality of approximate ellipse, if any, calculated by the ellipse calculation function; and a body direction estimation function for estimating the direction of the target based on the ellipse selected by the ellipse selection function" in combination with other limitations in the claims as defined by Applicants. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	March 16, 2022